Title: From Thomas Jefferson to George Washington, 28 January 1792
From: Jefferson, Thomas
To: Washington, George


          
            Jan. 28. 1792.
          
          Th:Jefferson presents his respects to the President and returns him the draught of the letter with proofs of his confidence in the indulgence of the President, having freely used the liberty he gave him in softening some expressions lest they should be too much felt by Mr. Morris. The changes are made with a pencil only, and can therefore be easily restored where disapproved.
        